80 U.S. 1 (____)
13 Wall. 1
BETHELL
v.
MATHEWS.
Supreme Court of United States.

*2 Messrs. Miles Taylor and C.N. Morse, for the plaintiff in error, submitted the case on merits.
Mr. T.J. Durant, contra.
The CHIEF JUSTICE:
It has been often decided that a plaintiff in error cannot take advantage of rulings upon exceptions in his own favor, even if erroneous. Nor can a statement of facts signed by *3 counsel be noticed upon error.[*] In this case, then, not only was the statement so signed, but it does not appear to have been made and filed until after the judgment.
There is, therefore, no error in the record, or none of which we can take notice. The judgment of the Circuit Court for the District of Louisiana must be
AFFIRMED.
NOTES
[*]  Generes v. Bonnemer, 7 Wallace, 564; Avendano v. Gay, 8 Id. 376; Kearney v. Case, 12 Id. 276.